United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-51194
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EFREN ENRIQUE SAENZ-CASTANEDA, also known as Efren E. Saenz-
Castaneda,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 3:04-CR-170-ALL
                        --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Efren Enrique Saenz-Castaneda (Saenz) appeals the sentence

imposed following his guilty plea to possession with intent to

distribute marijuana.   He argues that the district court clearly

erred in denying him a minor-role adjustment pursuant to U.S.S.G.

§ 3B1.2.   The district court’s finding that Saenz was not a minor

participant was plausible in light of the record as a whole and,

thus, not clearly erroneous.   See United States v. Villanueva,

408 F.3d 193, 203-04 (5th Cir. 2005).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            No. 06-51194
                 -2-

AFFIRMED.